First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  
See page 59, line 4 of the present specification: www.unipr.it/arpa/dipfarm/erasmus/erasml4.html.

The use of the term NOVASOME®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 7,388,029; 7,407,987; 8,541,466; 8,618,086; 8,906,962 and 9,579,270. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims of the cited patents recites the use of prostaglandin F analogs which overlap with the claimed compounds.  For example, the reference and instant claims encompass compounds of the formula:

    PNG
    media_image1.png
    178
    274
    media_image1.png
    Greyscale
wherein
R1 is C(O)NH0H, CH2OH, S(O)2R3, etc.;
2 is hydrogen or a monovalent hydrocarbon group;
X is -(CH2)n-, -CH2NH-, -CH2S-, -CH2O-, etc.; and
Z is a carbocyclic group, aromatic group, etc. 
Unlike the reference claims, the instant claims are drawn to a “mascara composition” comprising the compounds,

    PNG
    media_image2.png
    149
    269
    media_image2.png
    Greyscale
.  However, according to the reference disclosures, composition for treating hair loss, as claimed therein, can be pharmaceutical or cosmetic composition, including topical composition, such as, mascara as instantly claimed (see ‘029, col. 44, lines 38-47; col. 51, lines 14-27 and Example 6; ‘987, col. 12, lines 32-37; col. 18, line 66 – col. 19, line 12; ‘466, col. 43, lines 40-20; col. 50, lines 18-31 and Example 6; ‘086, col. 12, lines 34-39; col. 19, lines 5-18 and Example 6; ‘962, col. 45, lines 11-20; col. 51, line 56 – col. 52, line 2 and Example 6; ‘270, col. 4, lines 54-56; col. 55, lines 31-45 and Example 6).  Therefore the instant claims are rendered obvious by the claims and disclosures of the cited Patents.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnstone (WO 98/33497) in view of Alwattari et al. (US 5,874,072).
Johnstone discloses 
pharmaceutical composition for topical application comprising prostaglandins such as, 

    PNG
    media_image3.png
    207
    528
    media_image3.png
    Greyscale
for stimulation of hair growth via application to the eyebrows, eyelashes and eyelids (see the entire article, especially page 6, lines 27–29; page 7, lines 14 - page 8, line 12; Table 1; page 17, lines 24 – page 18, line 12; page 21, lines 8-12, 19-35; claim 13); and
increased in thickness and luster of lashes (see for example, page 9, lines 13 - page 10, line 23; Examples 1, 2 and 6).

The instant claim differs from the reference by reciting a mascara composition comprising the prior art compound and 

    PNG
    media_image2.png
    149
    269
    media_image2.png
    Greyscale


Therefore, the utilization of the mascara composition taught by Alwattari for preparation of topical formulation comprising the compounds of Johnstone for use on eyebrows and eyelashes would have been obvious to the skilled artisan in the cosmetic art.  The motivation would be based on the teaching of Johnstone that the compounds would increase thickness and luster of lashes and the teaching of Alwattari that a composition comprising a water-insoluble polymeric material; a water-soluble, film forming polymer; wax; emulsifier; pigments and solvent would result in a mascara composition with superior wear and removability with soap and water.
Therefore, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628